Citation Nr: 0208626	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.  		


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to September 1972.  This case is before the Board 
on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefits sought.

While the veteran initiated an appeal with regard to other 
issues addressed in the October 1991 decision, he has since 
withdrawn his appeal for all issues other than those stated 
above.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD linked to a confirmed 
inservice stressor.

4.  Tinnitus was not manifested in service, and is not shown 
to be related to any noise exposure therein.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The 
claims have been addressed on the merits.  The file contains 
records from the veteran's period of service, records of 
postservice inpatient and outpatient treatment, the report of 
an August 1991 VA examination, records regarding the 
veteran's unit from the National Archives and Records 
Administration, and responses to requests for stressor 
verification from the U.S. Armed Services Center for Research 
of Unit Records (CRUR).  There is no indication that there is 
any relevant record outstanding.

The veteran was provided copies of rating decisions 
explaining why the claims for service connection for PTSD and 
tinnitus were denied.  Furthermore, through the June 1993 
statement of the case (SOC) and numerous supplemental 
statements of the case (SSOC), he has been advised of the 
laws and regulations relating to service connection, what 
type of evidence was needed to substantiate his claims, and 
what evidence was of record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the VCAA  
and implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual Background

The veteran's DD Form 214 and service department records 
indicate that he served with an artillery division in the 
Republic of Vietnam.  Awards and decorations received do not 
reflect that he engaged in combat with the enemy. 

Service medical records reveal no complaints or findings 
indicative of a psychiatric problem or tinnitus.  On August 
1972 examination prior to separation, the veteran's ears and 
drums were normal, as was his psychiatric evaluation.  In his 
report of medical history, the veteran checked "no" next to 
history of hearing loss or ear trouble, as well as  
depression and nervous trouble of any sort.

The veteran was admitted to a VA facility for domiciliary 
care in 1990.  Psychiatric diagnoses including PTSD are shown 
in May and June 1991.    

In June 1991, the veteran submitted a statement asserting 
claims for service connection for PTSD and tinnitus.

On VA examination in August 1991, the veteran reported he had 
constant tinnitus since 1972 and had abnormal audiometry.  
The examiner noted that the veteran had noise exposure in 
service, and that the veteran indicated he was not exposed to 
significant noise after service.  The diagnoses included 
history of hearing loss and tinnitus.

On August 1991 VA psychiatric evaluation, it was noted that 
the veteran served in Artillery in Vietnam for about a year.  
He felt that his Vietnam experiences had much to do with his 
present instability.  He gave a history of being surrounded 
by the enemy at firebases in the areas of Bong Son, DaNang, 
and Quang Tri.  He mentioned sappers creeping in out of the 
fog and noted that he saw a man who was cut by a woman with a 
razor.  The veteran admitted to heavy use of alcohol and 
street drugs since service.  

At his June 1992 RO hearing, the veteran testified that he 
served in Artillery in Vietnam.  He stated that he was within 
25 to 50 yards of eight inch guns while they were being 
fired, that he did not wear ear protection, and that he 
experienced ear pain and temporary hearing loss for five to 
10 minutes following concussive blasts from the guns.  He 
stated that he did not have ringing in the ears at the time.  
The ringing in the ears reportedly began in 1974.  The 
veteran testified that he was being treated in the PTSD 
program.  He reported stressful incidents in service as 
including: being assigned to perimeter patrols in trenches 
around the fire base; seeing an interpreter killed by a 
sniper's gunshot wound to the head; seeing a friend (Steven 
Lipui) killed; having his fire base infiltrated by sappers; 
and an incident where a soldier assaulted or killed a 
Vietnamese girl who had severed his penis. 

In a June 1992 statement submitted at his hearing, the 
veteran reported that the stressful experiences leading to 
his PTSD included that a friend committed suicide at Fort 
Dix, New Jersey.  He again noted the account of seeing an 
interpreter killed by sniper fire and witnessing the assault 
of a Vietnamese girl who cut a fellow soldier's penis with a 
razor.  The veteran also reported an incident where a friend 
was torn apart when loading a breach block that exploded and 
another incident where a rat attacked a friend and chewed his 
ear off.  

The veteran was hospitalized in the PTSD program at American 
Lake VAMC, Tacoma, Washington from June to August 1992.  
Diagnoses included PTSD with psychosocial stressors noted as 
including war-zone trauma as well as recent homelessness, 
suicide gesture and termination of alcohol and drug use.

The RO sought to verify the veteran's claimed stressor 
events.  An August 1993 reply from what is now USCRUR 
indicated that U.S. Army casualty data did not include the 
name of Steven Lipui.  They were unable to document that the 
veteran participated in perimeter patrols and that they could 
only verify by his DA Form 20 that he was a cannoneer 
assigned to the 94th Artillery during his Vietnam tour.  
Furthermore, it was noted that the combat reports would not 
normally include records of deaths of  civilians such as an 
interpreter or a Vietnamese girl.

Hospital discharge summaries from August 1994 and November-
December 1994 include the diagnosis PTSD, chronic, severe, 
post Vietnam combat duty.

In a February 1998 letter, the veteran's representative 
indicated that the veteran incorrectly reported the name of a 
friend killed in Vietnam as Steven Lipui when it was actually 
Thomas Lipsey.

Morning reports from the veteran's unit in Vietnam reveal 
that he was AWOL (absent without leave) from January 19, 1972 
to February 29, 1972.

A May 1998 letter from the Director of USCRUR notes that 
documents verify that Thomas Lipsey was killed in action on 
February 6, 1972.  

A November 1998 statement from the veteran's representative 
indicated that while the veteran was AWOL at the time of the 
death of his friend, witnessing this event has become reality 
to him over the years as if he was present at that time.  

The veteran testified at another hearing in April 2000.  It 
was asserted at the hearing that the Army had reported the 
wrong dates for the veteran's AWOL period and that the 
veteran was actually present for duty by the end of January 
1972 and not the end of February 1972.  The veteran indicated 
that while the record did not show he was  present when his 
friend Lipsey was killed in action, he has memories of 
witnessing his death.   The veteran gave additional accounts 
of stressful incidents during service including pulling guard 
duty and instances where ground forces reportedly came up 
against his unit.  He testified that he has had tinnitus 
since 1971, when he was first exposed to cannon noise. 

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.]  38 C.F.R. § 
3.304(f) (2001).

The veteran did not engage in combat with the enemy.  His 
allegations that he was involved in some sort of combat 
during service are not supported by the record.  
Consequently, the liberalized evidentiary standards set forth 
in 38 U.S.C.A. § 1154(b) and the corresponding regulation, 38 
C.F.R. § 3.304(d), are not for application in this case.

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a claimed inservice stressor 
occurred.  Since the veteran did not engage in combat with 
the enemy, such stressor must be established by credible 
supporting evidence.  Here there is no such credible 
supporting evidence of an inservice stressor. 

Under DSM-IV, a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has provided sufficient detail to verify only one 
of his claimed stressors, i.e., the death of a fellow 
serviceman (first identified as Lipui - as spelled by the 
veteran at a hearing, later identified as Lipsey).  While a 
serviceman with the latter name was killed in Vietnam, the 
veteran was in AWOL status at the time, and not present when 
the event occurred.  Indeed, he now concedes that he did not 
witness the fellow serviceman's death, but alleges that he 
has memories of it as if he did.  He does not explain how 
this is possible other than as a byproduct of a fertile 
imagination.    

The veteran's other claimed stressors are either of the type 
that are not verifiable, or ones for which he has provided 
insufficient detail to permit verification (e.g. he has not 
provided names or dates for the alleged stressors of 
witnessing a fellow serviceman lose an intimate body part or 
for the suicide at Fort Dix.  Without credible supporting 
evidence of an inservice stressor, a threshold requirement 
for establishing service connection for PTSD is not met, and 
service connection for PTSD is not warranted.

Tinnitus

The veteran contends that he has had tinnitus since 1971 that 
is due to inservice exposure to acoustic trauma from 
artillery fire.  While his service records do show that he 
served with an artillery unit, the records do not reflect 
that he engaged in combat.  He testified in April 2000 that 
his tinnitus began in 1971 when he was first exposed to 
cannon noise.  His August 1972 examination prior to 
separation, however, did not show any abnormality of the ears 
or drums.  Additionally, he himself indicated in his August 
1972 report of medical history that he did not have any 
history of ear trouble or hearing loss.

Medical records showing treatment since service do not 
document any problem with the ears until 1991 when constant 
bilateral tinnitus was diagnosed.  There is no competent 
(medical) evidence that the tinnitus noted in 1991 is in any 
way related to service or to any noise trauma therein.  The 
Board has considered the notation on the August 1991 VA 
examination report indicating a history of noise exposure 
during service with no significant noise exposure since 
service.  However, the treating examiner did not conclude 
that the tinnitus was of service onset or was otherwise 
related to service.  He merely recorded a history provided by 
the veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence of a nexus.  LeShore v. Brown, 8 Vet. App. 
405 (1995). 

The veteran maintains that his current tinnitus stems 
directly from inservice acoustic trauma.  While he is 
competent to state that has ringing in his ears, as a 
layperson, he is not competent to attribute the current 
tinnitus to service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The file contains no documentation of tinnitus until nearly 
20 years after service.  Without medical evidence linking the 
tinnitus then diagnosed to service, the claim for service 
connection for tinnitus may not be granted.


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

